DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 9, 12-17 are objected to because of the following informalities:  Appropriate correction is required.
In claim 9, line 3, what is the word “its” referring to?  Please clarify. 
In claim 12, line 3, it is not clear how there can be “a third low thermal conductor” when there is no claiming of a second low thermal conductor beforehand.  Please clarify.  Note that a second low thermal conductor is claimed in claim 5.
In claim 13, line 2, it is not clear how there can be “a fourth low thermal conductor” when there is no claiming of a second low thermal conductor and a third low thermal conductor beforehand.  Please clarify.  Note that a second low thermal conductor is claimed in claim 5 and a third low thermal conductor is claimed in claim 12.  At the same time, please amend, if deemed necessary, claims 14, 15, 16 and 17 for the phrase “fourth low thermal conductor”.
In claim 16, line 2, it is not clear how there can be “a plurality of fourth low thermal conductors” when there is no claiming of first, second, and third plurality of ow thermal conductors beforehand.  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7, 9-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0032789 (Schoen et al.).
With regards to claim 1, Schoen et al. discloses a silicon microelectromechanical system comprising, as illustrated in Figures 1-8, an angular rate sensor 100,200 (e.g. MEMS device); an annular resonator 108; a support (e.g. beams as observed in Figure 7; paragraph [0029]) that connects the resonator to a fixed portion (e.g. anchor as observed in Figure 7; paragraph [0029]; a substrate 102 in Figure 1) and supports the resonator; the resonator includes an annular base material made of a first material (e.g. silicon; paragraph [0023]); an annular first low thermal conductor made of a second material (e.g. an oxide material filled within trenches 112,212; paragraph [0025]; Figures 6,7) having a lower thermal conductivity than the first material (paragraphs [0025],[0032]); the first low thermal conductor being sandwiched between an annular first region and an annular second region on an inner side of the first region in the base material over substantially an entire circumference of the resonator (paragraph [0030]; Figures 6,7).  (See, paragraphs [0018] to [0033]).
With regards to claim 2, Schoen et al. further discloses the first low thermal conductor includes a plurality of first low thermal conductors provided in a radial direction of the resonator.  (See, as observed in Figures 6,7; paragraph [0030]).
With regards to claim 3, Schoen et al. further discloses the first low thermal conductor is formed through substantially an entire thickness of the resonator.  (See, as observed in Figure 6; paragraphs [0024],[0025],[0028]).

With regards to claim 7, Schoen et al. further discloses the first material is silicon; the second material is a silicon oxide.  (See, paragraphs [0023],[0025]).
With regards to claim 9, Schoen et al. further discloses the first low thermal conductor includes a break (e.g. segmented or radial trench portions; paragraph [0030]) in its portion in a circumferential direction of the resonator; the base material on an inner peripheral side of the first low thermal conductor and the base material on an outer peripheral side of the first low thermal conductor are electrically connected to each other via the first material arranged in the break (paragraphs [0026],[0027]; Figures 3,4).
With regards to claim 10, Schoen et al. further discloses the first low thermal conductor includes a plurality of first low thermal conductors provided in a radial direction of the resonator; formation positions of respective breaks of the plurality of first low thermal conductors are different from each other in the circumferential direction.  (See, paragraphs [0024],[0028],[0030]; Figures 5,6,7).
With regards to claim 11, Schoen et al. further discloses the first low thermal conductor is provided continuously over the entire circumference of the resonator so as to divide the base material (as observed in Figures 5,6,7); the base material on an inner peripheral side of the first low thermal conductor and the base material on an outer peripheral side of the first low thermal conductor are electrically separated from each other (paragraphs [0026],[0027]; Figures 3,4); the resonator includes, on a front side or a back side of the resonator with respect to the first low thermal conductor and the base material, a conductive layer 114,116,118 that conducts electricity to the base material that has been divided (paragraphs [0026],[0027]; Figures 3,4).

With regards to claim 14, Schoen et al. further discloses the fourth low thermal conductor and the first low thermal conductor are arranged in a radial direction of the resonator.  (See, paragraphs [0027],[0030]; Figures 4,7).
With regards to claim 15, Schoen et al. further discloses the fourth low thermal conductor and the first low thermal conductor are arranged in a circumferential direction of the resonator.  (See, paragraphs [0027],[0030]; Figures 4,7).
With regards to claim 16, Schoen et al. further discloses the fourth low thermal conductor includes a plurality of fourth low thermal conductors aligned over substantially the entire circumference of the resonator; the first low thermal conductor is provided between the fourth low thermal conductors in the circumferential direction.  (See, paragraphs [0027],[0028],[0030]; Figures 4,5,6,7).
With regards to claim 17, Schoen et al. further discloses the fourth low thermal conductor includes a groove having a concave shape in a thickness direction of the resonator; the fourth low thermal conductor and the first low thermal conductor are arranged in the thickness direction.  (See, paragraph [0027],[0028]; as observed in Figure 4).
With regards to claim 18, Schoen et al. further discloses on the first low thermal conductor, an insulating film 114,116,118 (e.g. non-conducting material like oxide material) made of the second material and formed integrally with the first low thermal conductor.  (See, paragraph [0027]; Figures 3).
With regards to claim 19, Schoen et al. further discloses on the first low thermal conductor, an insulating film 114,116,118 (e.g. non-conducting material like oxide material) made of the second material, formed integrally with the first low thermal conductor, and configured to provide wiring (paragraph [0026]).  (See, paragraph [0027]; Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0032789 (Schoen et al.) in view of U.S. Patent 5,932,804 (Hopkin et al.)
With regards to claim 5, Schoen et al. does not disclose a second low thermal conductor made of the second material and provided at a coupling between the resonator and the support.
Hopkins et al. discloses a gyroscope comprising, as illustrated in Figures 1A-7, an angular rate sensor comprising an annular resonator 1; a support 5 that connects the resonator to a fixed portion 6 and supports the resonator; the resonator includes an annular base material made of a first material (e.g. silicon; column 3, lines 41-42); a second low thermal conductor 11 made of the second material (e.g. silicon oxide; column 2, lines 41-49; column 4, lines 29-44) and provided at a coupling between the resonator and the support (Figures 5,6).  (See, column 3, line 26 to column 6, line 31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a second low thermal conductor made of the second material and provided at a coupling between the resonator and the support as suggested by Hopkins et al. to the system of Schoen et al. to reduce unwanted capacitive signal and minimize inductive coupling between adjacent tracks.  (See, column 2, lines 41-49 of Hopkins et al.).

With regards to claim 8, Schoen et al. suggest different configurations, layouts and placements for the second material (Figures 5,6; paragraphs [0024],[0028]); however, does not explicitly disclose at least one of an outer peripheral surface or an inner peripheral surface of the resonator includes an end face layer made of the second material.  However, to set and place such structural arrangement and characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the second material, namely to lower the thermoelastic dissipation and the total quality factor of the resonator can be enhanced.  (See, paragraphs [0025],[0032] of Schoen et al.).
With regards to claim 12, as best understood, Hopkins further discloses the support 5 includes support base materials each made of the first material (e.g. silicon; column 3, lines 41-42); a third low thermal conductor 11 made of the second material (e.g. silicon oxide; column 2, lines 41-49; column 4, lines 29-44) and sandwiched between the support base materials from both sides in a width direction of the support (as observed in Figures 5,6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861